DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 5/10/2022 are fully considered as follows:
	Applicant argues the 35 USC 103 rejections to the independent claims should not be maintained in view of “Applicant notes that paragraph [0052] of Jeon is describing the relationship of robot 110 and robot 130 as shown in Figure 1 of Jeon. While Jeon may identify the direction robot 130 is heading based on the angle (phi) at which the robot 130 is moved, Applicant notes that the claimed invention specifically determines a direction that the front of the first mobile robot faces with respect to the front of the second mobile robot without moving the first mobile robot, based on a type of one of the receiving optical sensors, which has received light, and an attribute of the light received by the one of the receiving optical sensors and transmitted by one of the plurality of transmitting optical sensors of the first mobile robot. In other words, in Jeon, the direction that the second robot faces can only be determined based on the movement of the robot. Thus, in the absence of motion of robot 130, robot 110 cannot determine which direction the robot 130 is facing.” However, Jeon teaches in [0113] “The signal processing part 610 may transmit a message directing the counterpart apparatus to pause movement through the communication part 690 after receiving a photo signal including an ID of the counterpart robot. Then, the signal processing part 610 may transmit a photo signal by controlling the light emitting part 650 in order to measure distance and pose of the counterpart robot which paused movement according to the message” and [0071] “the information on pose of the counterpart robot may include at least one of a vertical angle of direction for which the counterpart robot is heading, and a horizontal angle of direction for which the counterpart robot is heading, and an altitude of the counterpart robot.” Therefore the applicants argument is moot. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 11-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20140203197 A1) in view of Zhao (US 20180329433)
	Regarding claim 1, Jeon teaches A plurality of autonomous mobile robots, comprising: (Fig. 1 robots 110 and 130)
a first mobile robot including a plurality of transmitting optical sensors for outputting light, and a first module for transmitting and receiving (Fig. 3 [0087] Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b) and 
a second mobile robot including a plurality of receiving optical sensors for receiving light, and a second module for transmitting and receiving (Fig. 3 [0087] Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b), 
the second mobile robot comprising a control unit configured to
determine an angle at which the first mobile robot is located with respect to a front of the second mobile robot by using the light, ([0091] Meanwhile, a light receiving part 360 a-1 of the first robot 300 a may receive a photo signal from the second robot 300 b, and the second robot 300 b may acquire an ID of the second robot 300 b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300 b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300 a) and the second robot 300 b, and a pose information of the second robot 300 b)
determine a distance from the second mobile robot to the first mobile robot, ([0091] Meanwhile, a light receiving part 360 a-1 of the first robot 300 a may receive a photo signal from the second robot 300 b, and the second robot 300 b may acquire an ID of the second robot 300 b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300 b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300 a) and the second robot 300 b, and a pose information of the second robot 300 b)
determine a relative position of the first mobile robot based on the angle and the distance, ([0034] pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information.)
 determine a direction that the front of the first mobile robot faces with respect to the front of the second mobile robot without moving the first mobile robot ([0053] Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. [0071] the information on pose of the counterpart robot may include at least one of a vertical angle of direction for which the counterpart robot is heading, and a horizontal angle of direction for which the counterpart robot is heading, and an altitude of the counterpart robot [0113] The signal processing part 610 may transmit a message directing the counterpart apparatus to pause movement through the communication part 690 after receiving a photo signal including an ID of the counterpart robot. Then, the signal processing part 610 may transmit a photo signal by controlling the light emitting part 650 in order to measure distance and pose of the counterpart robot which paused movement according to the message, or acquire positional information of the counterpart robot based on a photo signal received from the counterpart robot. For example, the signal processing part 610 may be configured to acquire the positional information of the counterpart robot based on information for measuring position included in the photo signal transmitted from the counterpart robot. Here, the information for measuring position may include information to be used for the robot 600 to determine distance, angle, and pose of the counterpart robot.), based on a type of one of the receiving optical sensors, which has received light, and an attribute of the light received by the one of the receiving optical sensors ([0078] The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210.) and transmitted by one of the plurality of transmitting optical sensors of the first mobile robot, and ([0097] as shown in FIG. 4B, the robot 400 b also may have only one light emitting/receiving pair 470 b. In this case, the pair 470 b may be configured to rotate along a circumference of the robot 400 b so as to receive photo signals from all directions or to receive a photo signal transmitted from a specific counterpart robot located in an arbitrary direction.)
predict a direction in which the front of the first mobile robot will move based on the direction that the front of the first mobile robot faces.  ([0053] Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. [0071] the information on pose of the counterpart robot may include at least one of a vertical angle of direction for which the counterpart robot is heading, and a horizontal angle of direction for which the counterpart robot is heading, and an altitude of the counterpart robot [0113] The signal processing part 610 may transmit a message directing the counterpart apparatus to pause movement through the communication part 690 after receiving a photo signal including an ID of the counterpart robot. Then, the signal processing part 610 may transmit a photo signal by controlling the light emitting part 650 in order to measure distance and pose of the counterpart robot which paused movement according to the message, or acquire positional information of the counterpart robot based on a photo signal received from the counterpart robot. For example, the signal processing part 610 may be configured to acquire the positional information of the counterpart robot based on information for measuring position included in the photo signal transmitted from the counterpart robot. Here, the information for measuring position may include information to be used for the robot 600 to determine distance, angle, and pose of the counterpart robot.)
Jeon does not expressly disclose but Zhao discloses an Ultra-Wideband (UWB) signal; the UWB signal, by using the UWB signal ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4) [0053] the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement.)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 2, Jeon does not expressly disclose but Zhao discloses wherein the first and second modules for transmitting and receiving the UWB signal are UWB modules.  ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4) [0053] the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement.)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 6, Jeon teaches wherein each respective one of the plurality of transmitting optical sensors outputs light including identification information related to the respective transmitting optical sensor.  ([0066] when the robot 200 has a plurality of light emitting parts 250 and a first light emitting part 250 transmits the photo signal, the signal processing part 210 may encode the identification information by including an ID of the robot 200, an ID of the first light emitting part 250, and a transmit time of the photo signal transmitted from the first light emitting part 250, and control the first light emitting part 250 to transmit the encoded identification information)
Regarding claim 7, Jeon does not expressly disclose but Zhao discloses wherein: the first and second modules for transmitting and receiving the UWB signal include a UWB tag and a UWB anchor, the first mobile robot comprises one UWB tag, and the second mobile robot comprises one UWB anchor.  ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4). )
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 8, Jeon does not expressly disclose but Zhao discloses wherein the control unit of the second mobile robot is configured to control the UWB anchor to output the UWB signal, and a control unit of the first mobile robot is configured to control the UWB tag to output the UWB signal in response to reception of the UWB signal from the UWB anchor.  (FIG. 3 illustrates a self-localizing robotic inspection system 300 in accordance with an example embodiment. Referring to FIG. 3, the system 300 includes an unmanned robot 340 (also referred to as M1) for performing an inspection of an asset 310. The unmanned robot 340 in this example is an unmanned aerial vehicle UAV such as a drone. According to various aspects, the unmanned robot 340 may determine its location using a plurality of fixed anchor nodes 320 and at least one aerial anchor node 330. The unmanned robot 340 may receive time of flight (TOF) signals from each of the fixed anchor nodes 320 and the aerial anchor node 330 and determine its location with respect to the asset 310 based on the time of flight signals. In addition, the unmanned robot 340 may store a travel path which may include a travel path that the unmanned robot 340 is to travel while inspecting the asset 310. Based on the TOF signals received from the fixed anchor nodes 320 and the aerial anchor node 330, the unmanned robot 340 may determine its location and compare its location to the stored travel path to determine where it should move. The unmanned robot may perform autonomous movement, semi-autonomous movement, or be controlled manually by one or more inspectors remotely)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 9, Jeon does not expressly disclose but Zhao discloses wherein the control unit of the second mobile robot is further configured to determine a distance from the second mobile robot to the first mobile robot in response to reception of the UWB signal output from the UWB tag at the UWB anchor.  ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4). For a trilateration localization system, fixed anchor nodes A1-A3 can be placed on the same plane such as on three tripods with the same height on the ground, and aerial anchor node 330 A4 can be placed on a UAV at a desired height. The self-localization capability of this mobile sensor network comes from the fact that all four anchor nodes can measure the TOF distances among themselves, in addition to the TOF distances via links to the tag (l1-l4).)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 11, Jeon teaches wherein the control unit of the second mobile robot is configured to determine an angle at which the first mobile robot is located with respect to the front of the second mobile robot, based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors.  ([0052] when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle θ from a specific direction of the first robot (for example, forward direction 110 a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle Φ in reference of a line connecting a center of the robot 110 and a center of the robot 130. [0099] Although explained is an example in which only one light emitting/receiving pair 470 b is installed to rotate along the circumference of the robot 400 b, the number of rotating light emitting/receiving pairs 470 b may not be restricted to one. That is, two or more than two light emitting/receiving pairs 470 b may be installed to rotate along the circumference of the robot 400 b according to shape of the robot 400 b. For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400 b, and they may be configured to rotate along the circumference of the robot 400 b.)
Regarding claim 12, Jeon teaches wherein the control unit of the second mobile robot is configured to determine a relative position of the first mobile robot, and the angle at which the first mobile robot is located with respect to the front of the second mobile robot calculated by use of the light ([0052] when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle θ from a specific direction of the first robot (for example, forward direction 110 a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle Φ in reference of a line connecting a center of the robot 110 and a center of the robot 130)
Jeon does not expressly disclose but Zhao discloses based on the distance from the second mobile robot to the first mobile robot calculated by use of the UWB signal received through the second module  ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4).)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Regarding claim 16, Jeon teaches wherein the control unit of the second mobile robot is configured to determine the angle at which the first mobile robot is located with respect to the front of the second mobile robot, based on reception of light through at least two receiving optical sensors among the plurality of receiving optical sensors.  ([0051] Referring to FIG. 1, in order for a first robot 110 to determine a position of a second robot 130, a distance between two robots, an angle between two robots, and a pose of the second robot 130 should be known to the robot 110. [0052] For example, when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle θ from a specific direction of the first robot (for example, forward direction 110 a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle Φ in reference of a line connecting a center of the robot 110 and a center of the robot 130 [0099] Although explained is an example in which only one light emitting/receiving pair 470 b is installed to rotate along the circumference of the robot 400 b, the number of rotating light emitting/receiving pairs 470 b may not be restricted to one. That is, two or more than two light emitting/receiving pairs 470 b may be installed to rotate along the circumference of the robot 400 b according to shape of the robot 400 b. For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400 b, and they may be configured to rotate along the circumference of the robot 400 b)
Regarding claim 17, Jeon teaches wherein the control unit of the second mobile robot is further configured to determine the angle at which the first mobile robot is located with respect to the front of the second mobile robot, based on an intensity of the light received through the at least two receiving optical sensors.  ([0051] Referring to FIG. 1, in order for a first robot 110 to determine a position of a second robot 130, a distance between two robots, an angle between two robots, and a pose of the second robot 130 should be known to the robot 110. [0052] For example, when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle θ from a specific direction of the first robot (for example, forward direction 110 a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle Φ in reference of a line connecting a center of the robot 110 and a center of the robot 130 [0099] Although explained is an example in which only one light emitting/receiving pair 470 b is installed to rotate along the circumference of the robot 400 b, the number of rotating light emitting/receiving pairs 470 b may not be restricted to one. That is, two or more than two light emitting/receiving pairs 470 b may be installed to rotate along the circumference of the robot 400 b according to shape of the robot 400 b. For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400 b, and they may be configured to rotate along the circumference of the robot 400 b [0119] The light receiving part 660 may comprise at least one light receiving element in which current flows as corresponding to intensity of received light, such as laser light receiving sensors and infrared light receiving sensors.)
Regarding claim 18, Jeon teaches wherein each of the optical sensors is an infrared sensor.  ([0076] the light emitting part may comprise a laser light emitting diode or an infrared light emitting diode)
Regarding claim 19, Jeon teaches A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: (Fig. 1 robots 110 and 130 [0016] example embodiments of the present invention provide a method performed in the apparatus for measuring position of other apparatus)
determining, by the second mobile robot, an angle at which the first mobile robot is located with respect to a front of the second mobile robot using light output from the first mobile robot; ([0091] Meanwhile, a light receiving part 360 a-1 of the first robot 300 a may receive a photo signal from the second robot 300 b, and the second robot 300 b may acquire an ID of the second robot 300 b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300 b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300 a) and the second robot 300 b, and a pose information of the second robot 300 b)
determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot ([0091] Meanwhile, a light receiving part 360 a-1 of the first robot 300 a may receive a photo signal from the second robot 300 b, and the second robot 300 b may acquire an ID of the second robot 300 b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300 b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300 a) and the second robot 300 b, and a pose information of the second robot 300 b); 
determining, by the second mobile robot, a relative position of the first mobile robot based on the angle at which the first mobile robot is located with respect to the front of the second mobile robot and the distance from the second mobile robot to the first mobile robot;  ([0034] pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information.)
determining, by the second robot, a direction that the front of the first mobile robot faces with respect to the front of the second mobile robot without moving the first mobile robot ([0053] Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. [0071] the information on pose of the counterpart robot may include at least one of a vertical angle of direction for which the counterpart robot is heading, and a horizontal angle of direction for which the counterpart robot is heading, and an altitude of the counterpart robot [0113] The signal processing part 610 may transmit a message directing the counterpart apparatus to pause movement through the communication part 690 after receiving a photo signal including an ID of the counterpart robot. Then, the signal processing part 610 may transmit a photo signal by controlling the light emitting part 650 in order to measure distance and pose of the counterpart robot which paused movement according to the message, or acquire positional information of the counterpart robot based on a photo signal received from the counterpart robot. For example, the signal processing part 610 may be configured to acquire the positional information of the counterpart robot based on information for measuring position included in the photo signal transmitted from the counterpart robot. Here, the information for measuring position may include information to be used for the robot 600 to determine distance, angle, and pose of the counterpart robot.), based on a type of a receiving optical sensor among a plurality of receiving optical sensors disposed on the second mobile that is receiving the light output from the first mobile robot by one of a plurality of transmitting optical sensors of the first mobile robot and an attribute of the light; and  ([0078] The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210. [0097] as shown in FIG. 4B, the robot 400 b also may have only one light emitting/receiving pair 470 b. In this case, the pair 470 b may be configured to rotate along a circumference of the robot 400 b so as to receive photo signals from all directions or to receive a photo signal transmitted from a specific counterpart robot located in an arbitrary direction.)
predicting a direction in which the front of the first mobile robot will move based on the direction that the first mobile robot faces. .  ([0053] Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. [0071] the information on pose of the counterpart robot may include at least one of a vertical angle of direction for which the counterpart robot is heading, and a horizontal angle of direction for which the counterpart robot is heading, and an altitude of the counterpart robot [0113] The signal processing part 610 may transmit a message directing the counterpart apparatus to pause movement through the communication part 690 after receiving a photo signal including an ID of the counterpart robot. Then, the signal processing part 610 may transmit a photo signal by controlling the light emitting part 650 in order to measure distance and pose of the counterpart robot which paused movement according to the message, or acquire positional information of the counterpart robot based on a photo signal received from the counterpart robot. For example, the signal processing part 610 may be configured to acquire the positional information of the counterpart robot based on information for measuring position included in the photo signal transmitted from the counterpart robot. Here, the information for measuring position may include information to be used for the robot 600 to determine distance, angle, and pose of the counterpart robot.)
Jeon does not expressly disclose but Zhao discloses using an Ultra-Wideband (UWB) signal ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4) [0053] the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement.)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20140203197 A1) in view of Zhao (US 20180329433) in further view of Jung (US 20160274580 A1)
Regarding claim 3, Jeon does not expressly disclose but Jung discloses wherein the plurality of transmitting optical sensors for outputting light output infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the first mobile robot, and the plurality of receiving optical sensors for receiving light receive infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the second mobile robot.  (Fig. 12 [0116] The front-obstacle sensing module 141 may include at least two front radar sensors to detect the position of a front obstacle O. For example, the front-obstacle sensing module 141 may include three front radar sensors 141 a, 141 b, and 141 c as illustrated in FIG. 10. The three front radar sensors 141 a, 141 b, and 141 c may be arranged in the front of the main body 101 at predetermined intervals D.[ 0145] the obstacle sensing unit 140 may include a plurality of infrared sensor modules that emit infrared rays and measure the intensity of infrared rays reflected from an obstacle to detect the presence of the obstacle and the distance to the obstacle.)
In this way, the system of Jung includes a cleaning robot . Like Jeon, Jung is concerned with controlling a robot.
Therefore, from these teachings of Jeon and Jung, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jung to the system of Jeon since doing so would enhance the system by detecting the presence of the obstacle and the distance to the obstacle.
Claims 4-5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20140203197 A1) in view of Zhao (US 20180329433 A1) in further view of Sohn (US 20180211103 A1)
Regarding claim 4, Jeon does not expressly disclose but Sohn discloses wherein the plurality of transmitting optical sensors output light with different attributes.  ([0022] The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100. [0023] FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.)
In this way, the system of Sohn includes creating a map by identifying a moving object and a robot implementing the method. Like Jeon, Sohn is concerned with controlling a robot.
Therefore, from these teachings of Jeon and Sohn, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sohn to the system of Jeon since doing so would enhance the system by accumulating information on a moving object grasped by a robot while moving, and analyzing the accumulated information to distinguish from a region on a map where a fixed object is located.
Regarding claim 5, Jeon does not expressly disclose but Sohn discloses wherein the different attributes of the light include at least one of a different frequency, a different wavelength and a different polarized direction of the output light.  ([0022] The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100. [0023] FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.)
In this way, the system of Sohn includes creating a map by identifying a moving object and a robot implementing the method. Like Jeon, Sohn is concerned with controlling a robot.
Therefore, from these teachings of Jeon and Sohn, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sohn to the system of Jeon since doing so would enhance the system by accumulating information on a moving object grasped by a robot while moving, and analyzing the accumulated information to distinguish from a region on a map where a fixed object is located.
Regarding claim 10, Jeon does not expressly disclose but Zhao discloses wherein the control unit of the second mobile robot is configured to control the UWB anchor to output the UWB signal, in response to reception of the UWB signal output from the UWB anchor. ([0046] the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4). [0055] FIG. 6 illustrates a self-locating robotic computing system 600 in accordance with an example embodiment. For example, the computing system 600 may be a robot capable of autonomously moving and locating itself based on time of flight signals provided from anchor nodes included in a sensor network. Also, the computing system 600 may perform the method 500 of FIG. 5. Referring to FIG. 6, the computing system 600 includes a receiver 610, a transmitter 620, a processor 630, a storage 640, and a motor 650. Although not shown in FIG. 6, the computing system 600 may include other components such as a display, an input unit, a data communication interface, an output unit, and the like. The receiver 610 and the transmitter 620 may receive and transmit signals such as RF signals, data signals, cellular signals, satellite signals, and the like.)
In this way, the system of Zhao includes transmitting and receiving UWB signals. Like Jeon, Zhao is concerned with measuring distances between robots.
Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.
Jeon does not expressly disclose but Sohn discloses and a control unit of the first mobile robot is configured to control the plurality of transmitting optical sensors to output light with different attributes ([0022] The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100. [0023] FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.)
In this way, the system of Sohn includes creating a map by identifying a moving object and a robot implementing the method. Like Jeon, Sohn is concerned with controlling a robot.
Therefore, from these teachings of Jeon and Sohn, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sohn to the system of Jeon since doing so would enhance the system by accumulating information on a moving object grasped by a robot while moving, and analyzing the accumulated information to distinguish from a region on a map where a fixed object is located.
Regarding claim 15, Jeon teaches wherein the control unit of the second mobile robot is configured to determine a direction that the second mobile robot faces with respect to the front of the first mobile robot ([0097] On the other hand, as shown in FIG. 4B, the robot 400 b also may have only one light emitting/receiving pair 470 b. In this case, the pair 470 b may be configured to rotate along a circumference of the robot 400 b so as to receive photo signals from all directions or to receive a photo signal transmitted from a specific counterpart robot located in an arbitrary direction), based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors ([0078] The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210) 
Jeon does not expressly disclose but Sohn discloses and an attribute of the light received through the receiving optical sensor.  ([0022] The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100. [0023] FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.)
In this way, the system of Sohn includes creating a map by identifying a moving object and a robot implementing the method. Like Jeon, Sohn is concerned with controlling a robot.
Therefore, from these teachings of Jeon and Sohn, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sohn to the system of Jeon since doing so would enhance the system by accumulating information on a moving object grasped by a robot while moving, and analyzing the accumulated information to distinguish from a region on a map where a fixed object is located.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664     
                                                                                                                                                                                                   


/KHOI H TRAN/  Supervisory Patent Examiner, Art Unit 3664